Exhibit 10.2


EXECUTION VERSION
    




AMENDED AND RESTATED GUARANTY
dated as of March 14, 2018
among
ATHENE HOLDING LTD.,
ATHENE LIFE RE LTD.,
ATHENE USA CORPORATION,
 and
ATHENE ANNUITY RE LTD.,
as Guarantors,
and
CITIBANK, N.A.,
as Administrative Agent










--------------------------------------------------------------------------------

Exhibit 10.2


 
TABLE OF CONTENTS
 
 
 
 
 
Page


 
ARTICLE I
 
 
 
DEFINITIONS
 
 
 
 
 
 
Section 1.01
Credit Agreement Definitions
 
4


Section 1.02
Additional Defined Terms
 
4


 
 
 
 
 
ARTICLE II
 
 
 
GUARANTY
 
 
Section 2.01
The Guaranty
 
5


Section 2.02
Guaranty Absolute
 
7


Section 2.03
Payments
 
7


Section 2.04
Discharge; Reinstatement in Certain Circumstances
 
8


Section 2.05
Waiver by the Guarantors
 
8


Section 2.06
Agreement to Pay; Subordination of Subrogation Claims
 
10


Section 2.07
Stay of Acceleration
 
10


Section 2.08
No Set-Off
 
11


 
 
 
 
 
ARTICLE III
 
 
 
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
 
 
Section 3.01
Indemnity and Subrogation
 
11


Section 3.02
Contribution and Subrogation
 
11


 
 
 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
Section 4.01
Representations and Warranties; Certain Agreements
 
11


Section 4.02
Information
 
12


Section 4.03
Subordination by Guarantors
 
12


 
 
 
 
 
ARTICLE V
 
 
 
SET-OFF
 
 
Section 5.01
Right of Set-Off
 
13


 
 
 
 
 
ARTICLE VI
 
 
 
MISCELLANEOUS
 
 
Section 6.01
Notices
 
13


Section 6.02
Benefit of Agreement
 
13


Section 6.03
No Waivers; Non-Exclusive Remedies
 
14


Section 6.04
Enforcement
 
14


Section 6.05
Amendments and Waivers
 
14


Section 6.06
Governing Law; Submission to Jurisdiction
 
14


Section 6.07
Limitation of Law; Severability
 
16


Section 6.08
Counterparts; Integration; Effectiveness
 
16


Section 6.09
WAIVER OF JURY TRIAL
 
16


Section 6.10
Termination
 
16


Section 6.11
Conflict
 
16


Section 6.12
Effect of Amendment and Restatement
 
16












--------------------------------------------------------------------------------





AMENDED AND RESTATED GUARANTY dated as of March 14, 2018 (as amended, restated,
amended and restated, modified or supplemented from time to time, this
“Agreement”) among ATHENE HOLDING LTD., an exempted company incorporated under
the laws of Bermuda (“AHL”), ATHENE USA CORPORATION, an Iowa corporation
(“AUSA”), and ATHENE LIFE RE LTD., an exempted company incorporated under the
laws of Bermuda (“Athene Life Re” and together with AHL and AUSA, collectively,
the “Existing Guarantors”), and ATHENE ANNUITY RE LTD., an exempted company
incorporated under the laws of Bermuda (“Athene Annuity Re” and, together with
the Existing Guarantors, collectively, the “Guarantors” and, individually, a
“Guarantor”), and CITIBANK, N.A., as Administrative Agent for the benefit of the
Finance Parties referred to herein.
Each of AHL, AUSA and Athene Life Re is a Borrower under the Credit Agreement
dated as of January 22, 2016 (as amended on June 29, 2016, and as further
amended, restated, amended and restated, modified or supplemented from time to
time prior to the date hereof, the “2016 Credit Agreement”) among AHL, AUSA and
Athene Life Re, as borrowers thereunder, the banks and other lending
institutions from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), Citibank, N.A., as Administrative Agent, any syndication agents
party thereto (together with their respective successor or successors in such
capacity, the “Syndication Agents”), and any documentation agents party thereto
(together with their respective successor or successors in such capacity, the
“Documentation Agents”).
To induce the Lenders to enter into the 2016 Credit Agreement, the Existing
Guarantors have previously entered into the Guaranty, dated as of January 22,
2016, among the Existing Guarantors and the Administrative Agent (the “Existing
Guaranty”).
On the date hereof, pursuant to the Second Amendment to Credit Agreement (the
2016 Credit Agreement, as so amended and as further amended, restated, amended
and restated, modified or supplemented from time to time, and including any
agreement extending the maturity of, refinancing or otherwise amending,
restating, amending and restating or otherwise modifying or restructuring all or
any portion of the obligations of the Borrowers under such agreement or any
successor agreement, the “Credit Agreement”), AHL, AUSA and Athene Life Re, the
Administrative Agent and the Required Lenders thereunder have agreed to amend
the 2016 Credit Agreement in order to join Athene Annuity Re as a borrower
thereunder.
To induce the Lenders to enter into the Second Amendment to Credit Agreement,
and as a condition precedent to the obligations of the Lenders under the Second
Amendment to Credit Agreement, (i) each Existing Guarantor has agreed to amend
and restate the Existing Guaranty in its entirety and (ii) Athene Annuity Re has
agreed to become a guarantor hereunder.
The Lenders, the Administrative Agent, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to the Credit Agreement, the
Syndication Agents, the Documentation Agents, and each Indemnitee and their
respective successors and assigns are herein referred to individually as a
“Finance Party” and collectively as the “Finance Parties”. References herein to
a “Borrower” or “Borrowers” mean a Guarantor or Guarantors in their respective
capacities as Borrowers under the Credit Agreement; and references herein to a
“Guarantor” or “Guarantors” mean a Guarantor or Guarantors in their respective
capacities as guarantors hereunder. As used herein, “Other Loan Parties” means,
with respect to any Guarantor, any and all of the Borrowers and Guarantors other
than itself.
Accordingly, for this and other valuable consideration, effective concurrently
with the effectiveness of the Second Amendment to Credit Agreement, each
Existing Guarantor hereby agrees with the Administrative Agent for the benefit
of the Finance Parties to amend and restate the Existing Guaranty in its
entirety, Athene Annuity Re agrees to become a Guarantor hereunder and each
Guarantor hereby agrees with the Administrative Agent for the benefit of the
Finance Parties as follows:


3

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01    Credit Agreement Definitions. Terms defined in the introductory
statement hereof have the respective meaning set forth therein. Capitalized
terms used in this Agreement and not otherwise defined herein have the
respective meanings assigned thereto in the Credit Agreement. The rules of
construction specified in Section 1.02 of the Credit Agreement shall also apply
to this Agreement.
Section 1.02    Additional Defined Terms. As used in this Agreement, the
following additional terms have the meanings specified below:
“Athene Insurer” has the meaning specified in Section 2.01(d).
“Athene Annuity Re Guarantee Amount” means (i) with respect to any Loan
described in clause (i) of Section 2.01(e), 100% of the amount of the proceeds
of such Loan that are directly or indirectly contributed or lent to Athene
Annuity Re and (ii) with respect to any Loan described in clause (ii) of Section
2.01(e), an amount equal to the proceeds of such Loan that are directly or
indirectly contributed or lent to an Athene Insurer multiplied by the percentage
of such Athene Insurer’s Retained Insurance Liabilities that are ceded or
retroceded to Athene Annuity Re as of the last day of the full calendar quarter
immediately preceding the date of such Loan.
“Athene Life Re Guarantee Amount” means (i) with respect to any Loan described
in clause (i) of Section 2.01(d), 100% of the amount of the proceeds of such
Loan that are directly or indirectly contributed or lent to Athene Life Re and
(ii) with respect to any Loan described in clause (ii) of Section 2.01(d), an
amount equal to the proceeds of such Loan that are directly or indirectly
contributed or lent to an Athene Insurer multiplied by the percentage of such
Athene Insurer’s Retained Insurance Liabilities that are ceded or retroceded to
Athene Life Re as of the last day of the full calendar quarter immediately
preceding the date of such Loan.
“Borrower Obligation” has the meaning specified in Section 2.01(a).
“Borrower Obligor” has the meaning specified in Section 2.01(a).
“Discharge of Finance Obligations” has the meaning specified in Section 2.04.
“Finance Obligations” means the Obligations under and as defined in the Credit
Agreement.
“Fraudulent Transfer Laws” has the meaning specified in Section 2.01(c).
“Guaranteed Obligations” has the meaning specified in Section 2.01(a).
“Insolvency or Liquidation Proceeding” has the meaning specified in Section
2.01(a).
“Insurance Liabilities” has the meaning specified in Section 2.01(d).
“Retained Insurance Liabilities” means the Insurance Liabilities of the
applicable Athene Insurer, net of Insurance Liabilities ceded or retroceded
directly or indirectly by such Athene Insurer to a party which is not a
Subsidiary of AHL, in each case calculated as of the last day of the full
calendar quarter immediately preceding the date of the applicable Loan.


4

--------------------------------------------------------------------------------




“Solvent” means, as to a Person as of any date of determination, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (ii)
the present fair saleable value of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


ARTICLE II
GUARANTY


Section 2.01    The Guaranty.
(a)Each Guarantor unconditionally guarantees, jointly and severally with the
other Guarantors (in the case of Athene Life Re, subject to Section 2.01(d), and
in the case of Athene Annuity Re, subject to Section 2.01(e)), as a primary
obligor and not merely as a surety: (x) the due and punctual payment of:
(i)all principal of, premium (if any) and interest on any Loan borrowed by any
Other Loan Party under, or any Note issued by any Other Loan Party pursuant to,
the Credit Agreement or any other Loan Document (including, without limitation,
any interest which accrues after the commencement of (A) any voluntary or
involuntary case or proceeding under any Debtor Relief Laws with respect to any
Other Loan Party, (B) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or similar case or proceeding with respect to any
Other Loan Party or any material portion of its respective assets, (C) any
liquidation, dissolution, reorganization or winding up of any Other Loan Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (D) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Other Loan Party (each an
“Insolvency or Liquidation Proceeding”), whether or not allowed or allowable as
a claim in any such proceeding);
(ii)all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Other Loan Party pursuant to the
Credit Agreement or any other Loan Document (including, without limitation, any
amounts which accrue after the commencement of any Insolvency or Liquidation
Proceeding with respect to such Other Loan Party, whether or not allowed or
allowable as a claim in any such proceeding); and
(iii)all other amounts now or hereafter payable by any Other Loan Party pursuant
to any Loan Document and all other obligations or liabilities now existing or
hereafter arising or incurred on the part of any Other Loan Party pursuant to
any Loan Document (including, without limitation, any amounts which accrue after
the commencement of any Insolvency or Liquidation Proceeding with respect to
such Other Loan Party, whether or not allowed or allowable as a claim in any
such proceeding);


5

--------------------------------------------------------------------------------




in each case together with all renewals, modifications, consolidations or
extensions thereof and whether now or hereafter due, owing or incurred in any
manner, whether actual or contingent, whether incurred solely or jointly with
any other Person and whether as principal or surety (and including all
liabilities in connection with any notes, bills or other instruments accepted by
any Finance Party in connection therewith), together in each case with all
renewals, modifications, consolidations or extensions thereof; and (y) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of each Other Loan Party under or pursuant to the Loan Documents
(all such monetary and other obligations referred to in clauses (x) and (y)
above being herein collectively referred to as the “Guaranteed Obligations”).
Notwithstanding the foregoing, to the extent that any Guarantor incurs an
obligation referred to in clauses (x) and (y) above solely in its capacity as a
Borrower (such obligation, a “Borrower Obligation” and such obligor, a “Borrower
Obligor”), the Guaranteed Obligations of the Borrower Obligor in its capacity as
a Guarantor hereunder shall not include the obligation of any other Guarantor
arising from the guarantee by such other Guarantor of the Borrower Obligation of
the Borrower Obligor pursuant to this Section 2.01.
(b)The books and records of the Administrative Agent showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.
(c)Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to any Other Loan Party or
any of its Affiliates to the extent that such indebtedness would be discharged
or would be subject to a right of set-off in an amount equal to the amount paid
by such Guarantor hereunder and (ii) under any guaranty of Debt subordinated in
right of payment to the Guaranteed Obligations which guaranty contains a
limitation as to a maximum amount similar to that set forth in this paragraph
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets of such Guarantor to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (i) applicable Law or (ii) any agreement providing for an
equitable allocation among such Guarantor and any Other Loan Party and its
Affiliates of obligations arising under guaranties by such parties (including
the agreements in Article III of this Agreement). If any Guarantor’s liability
hereunder is limited pursuant to this paragraph to an amount that is less than
the total amount of the Guaranteed Obligations, then it is understood and agreed
that the portion of the Guaranteed Obligations for which such Guarantor is
liable hereunder shall be the last portion of the Guaranteed Obligations to be
repaid.
(d)Anything contained in this Agreement to the contrary notwithstanding, Athene
Life Re shall guarantee only those Obligations of another Borrower that arise
under (i) any Loan made to such other Borrower to the extent the proceeds of
which are directly or indirectly contributed or lent to Athene Life Re or (ii)
any Loan made to such other Borrower to the extent the proceeds of which are
directly or indirectly contributed or lent to an insurance company subsidiary of
AHL (each, an “Athene Insurer”) that cedes or retrocedes liabilities under
Policies issued or assumed by such Athene Insurer (“Insurance Liabilities”) to
Athene Life Re; provided, further, that in no event shall the obligations of
Athene Life Re pursuant to this guarantee with respect to any Loan made to
another Borrower exceed the applicable Athene Life Re Guarantee Amount.
(e)Anything contained in this Agreement to the contrary notwithstanding, Athene
Annuity Re shall guarantee only those Obligations of another Borrower that arise
under (i) any Loan made to such other Borrower to the extent the proceeds of
which are directly or indirectly contributed or lent to Athene Annuity Re or
(ii) any Loan made to such other Borrower to the extent the proceeds of which
are directly or indirectly contributed or lent to an Athene Insurer that cedes
or retrocedes Insurance Liabilities to Athene Annuity Re; provided, further,
that in no event shall the obligations of Athene Annuity Re pursuant to this
guarantee with respect to any Loan made to another Borrower exceed the
applicable Athene Annuity Re Guarantee Amount.




6

--------------------------------------------------------------------------------




Section 2.02    Guaranty Absolute    Each Guarantor guarantees that the
Guaranteed Obligations will be paid and performed strictly in accordance with
the terms of the Loan Documents, regardless of any Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Finance Parties with respect thereto. The obligations of each Guarantor under
this Agreement are independent of the Guaranteed Obligations of the Other Loan
Parties, and a separate action or actions may be brought and prosecuted against
each Guarantor to enforce this Agreement, irrespective of whether any action is
brought against any Other Loan Party or whether any Other Loan Party is joined
in any such action or actions. This Agreement is an absolute and unconditional
guaranty of payment when due, and not of collection, by each Guarantor, jointly
and severally with each other Guarantor (subject, in the case of Athene Life Re,
to Section 2.01(d), and in the case of Athene Annuity Re, to Section 2.01(e)) of
the Guaranteed Obligations in each and every particular. The obligations of each
Guarantor hereunder are several from those of the Other Loan Parties and are
primary obligations concerning which each Guarantor is the principal obligor.
The Finance Parties shall not be required to mitigate damages or take any action
to reduce, collect or enforce the Guaranteed Obligations.
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Loan Party, the Administrative Agent, any Finance
Party or any other Person, whether in connection herewith or any unrelated
transactions. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend (subject, in the case of Athene Life Re to Section
2.01(d), and in the case of Athene Annuity Re, to Section 2.01(e)) to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any Other Loan Party to any Finance Party under the Loan Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Other Loan Party.
Each Guarantor has irrevocably and unconditionally delivered this Agreement to
the Administrative Agent, for the benefit of the Finance Parties, and the
failure by any Other Loan Party or any other Person to sign this Agreement or a
guaranty similar to this Agreement or otherwise shall not discharge the
obligations of any Guarantor hereunder. The irrevocable and unconditional
liability of each Guarantor hereunder applies whether it is jointly and
severally liable for the entire amount of the Guaranteed Obligations, or only
for a pro-rata portion, and without regard to any rights (or the impairment
thereof) of subrogation, contribution or reimbursement that such Guarantor may
now or hereafter have against any Other Loan Party or any other Person. This
Agreement is and shall remain fully enforceable against each Guarantor
irrespective of any defenses that any Other Loan Party may have or assert in
respect of the Guaranteed Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations.
Section 2.03    Payments.
(f)Payments to be Made Upon Default. If any Borrower or Guarantor fails to pay
or perform any Guaranteed Obligation when due in accordance with its terms
(whether at stated maturity, by acceleration or otherwise) or if any Default or
Event of Default specified in Section 8.01(f) of the Credit Agreement occurs
with respect to any Borrower or Guarantor, the Guarantors shall, promptly
following demand by the Administrative Agent, pay the aggregate amount of all
Guaranteed Obligations (subject, in the case of Athene Life Re, to Section
2.01(d), and in the case of Athene Annuity Re, to Section 2.01(e)) to the
Administrative Agent.
(g)General Provisions as to Payments. Each payment hereunder shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff, at the Administrative Agent’s Office in Dollars and in
immediately available funds. Without limiting the foregoing, each Guarantor
shall make all payments hereunder in accordance with Section 2.10 of the Credit
Agreement. The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Agreement.
(h)Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 8.03 of the Credit Agreement.




7

--------------------------------------------------------------------------------




Section 2.04    Discharge; Reinstatement in Certain Circumstances.    Each
Guarantor’s obligations hereunder shall remain in full force and effect until
the latest to occur of (i) payment in full in cash of the principal of and
interest (including interest accruing on or after the commencement of and
Insolvency or Liquidation Proceeding, whether or not a claim for such interest
is, or would be, allowed in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Debt outstanding under the Loan Documents and
termination of all commitments to lend or otherwise extend credit under the Loan
Documents and (ii) payment in full in cash of all other Guaranteed Obligations
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid (including legal fees and other expenses,
costs or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in such Insolvency or Liquidation Proceeding
but excluding unasserted contingent indemnification obligations) (the occurrence
of all of the foregoing being referred to herein as “Discharge of Finance
Obligations”). No payment or payments made by any Other Loan Party or any other
Person or received or collected by any Finance Party from any Other Loan Party
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, it being
understood that each Guarantor shall, notwithstanding any such payment or
payments, remain liable for the Guaranteed Obligations (subject, in the case of
Athene Life Re, to Section 2.01(d), and in the case of Athene Annuity Re, to
Section 2.01(e)) until the Discharge of Finance Obligations. If at any time any
payment by any Other Loan Party or any other Person of any Guaranteed Obligation
is rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Other Loan Party
or other Person or upon or as a result of the appointment of a receiver,
intervener or conservator of, or trustee or similar officer for, such Other Loan
Party or other Person or any substantial part of its respective property or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time. Each Guarantor party hereto agrees that payment or performance of any of
the Guaranteed Obligations or other acts which toll any statute of limitations
applicable to the Guaranteed Obligations shall also toll the statute of
limitations applicable to each such Guarantor’s liability hereunder.
Section 2.05    Waiver by the Guarantors.
(i)General Waivers. Each Guarantor hereby waives presentment to, demand of
payment from and protest to the Other Loan Parties of any of the Guaranteed
Obligations, and also waives promptness, diligence, notice of acceptance of its
guarantee, any other notice with respect to any of the Guaranteed Obligations
and this Agreement and any requirement that the Administrative Agent or any
other Finance Party protect, secure, perfect or insure any Lien or any property
subject thereto. Each Guarantor further waives any right to require that resort
be had by the Administrative Agent or any other Finance Party to any security
held for payment of the Guaranteed Obligations or to any balance of any deposit,
account or credit on the books of the Administrative Agent or any other Finance
Party in favor of any Borrower, Guarantor or any other Person. Each Guarantor
hereby consents and agrees to each of the following to the fullest extent
permitted by Law, and agrees that such Guarantor’s obligations under this
Agreement shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives any rights (including rights to
notice) which such Guarantor might otherwise have as a result of or in
connection with any of the following:
(i)any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, the Administrative Agent, any other Finance Party, or any of
them, or any other Person, pertaining to the Guaranteed Obligations;


8

--------------------------------------------------------------------------------




(ii)any adjustment, indulgence, forbearance or compromise that might be granted
or given by the Administrative Agent or any other Finance Party to any Other
Loan Party or any other Person liable on the Guaranteed Obligations; or the
failure of the Administrative Agent or any other Finance Party to assert any
claim or demand or to exercise any right or remedy against any Other Loan Party
under the provisions of any Loan Document or otherwise; or any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any Other Loan Party under this Agreement;
(iii)the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any Other Loan Party, or any sale, lease or transfer of any or all of the assets
of any Other Loan Party, or any change in the shareholders, partners, or members
of any Other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;
(iv)the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
Law, the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, the
Guaranteed Obligations violate applicable usury laws, any Other Loan Party has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
such Other Loan Party, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;
(v)any full or partial release of the liability of any Other Loan Party or of
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full (subject, in the case of
Athene Life Re, to Section 2.01(d), and in the case of Athene Annuity Re, to
Section 2.01(e)) without assistance or support of any other Person, and such
Guarantor has not been induced to enter into this Agreement on the basis of a
contemplation, belief, understanding or agreement that any party other than the
Borrowers will be liable to perform the Guaranteed Obligations, or that the
Finance Parties will look to any other party to perform the Guaranteed
Obligations;
(vi)the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Guaranteed Obligations;
(vii)the failure of the Administrative Agent, any other Finance Party or any
other Person to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security;
(viii)any payment by any Other Loan Party to the Administrative Agent or any
other Finance Party being held to constitute a preference under Title 11 of the
United States Code or any similar Federal, foreign or state Law, or for any
reason the Administrative Agent or any other Finance Party being required to
refund such payment or pay such amount to any Other Loan Party or someone else;


9

--------------------------------------------------------------------------------




(ix)any other action taken or omitted to be taken with respect to the Guaranteed
Obligations, whether or not such action or omission prejudices any Guarantor or
increases the likelihood that any Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it being the unambiguous
and unequivocal intention of each Guarantor that such Guarantor shall be
obligated to pay the Guaranteed Obligations (subject, in the case of Athene Life
Re, to Section 2.01(d), and in the case of Athene Annuity Re, to Section
2.01(e)) when due, notwithstanding any occurrence, circumstance, event, action
or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Guaranteed Obligations in cash;
(x)the fact that all or any of the Guaranteed Obligations cease to exist by
operation of Law, including by way of a discharge, limitation or tolling thereof
under applicable Debtor Relief Laws;
(xi)the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, the Administrative Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or
(xii)any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of Law or equity other than the final payment in
full of the Guaranteed Obligations.
All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Borrower, any
Guarantor or any other Person, whether by separate action or by joinder.
Section 2.06    Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent or any other Finance Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of any Other Loan Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Finance Party as designated thereby in cash
the amount of (subject, in the case of Athene Life Re, to Section 2.01(d), and
in the case of Athene Annuity Re, to Section 2.01(e)) such unpaid Guaranteed
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any other Finance Party as provided above, all rights of such Guarantor
against any Other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall
(including, without limitation, any rights of a Guarantor arising under Article
III of this Agreement) in all respects be subordinate and junior in right of
payment to the prior indefeasible payment in full in cash of all the Guaranteed
Obligations and Discharge of Finance Obligations. No failure on the part of any
Other Loan Party or any other Person to make any payments in respect of any
subrogation, contribution, reimbursement, indemnity or similar right (or any
other payments required under applicable Law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder. If any amount shall erroneously be paid to any Guarantor
on account of such subrogation, contribution, reimbursement, indemnity or
similar right, such amount shall be held in trust for the benefit of the Finance
Parties and shall forthwith be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
Section 2.07    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Other Loan Party under or with respect to the
Guaranteed Obligations is stayed upon the insolvency or bankruptcy of such Other
Loan Party, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreement, any Note or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally (but subject, in the case of
Athene Life Re, to Section 2.01(d), and in the case of Athene Annuity Re, to
Section 2.01(e)), forthwith on demand by the Administrative Agent.






10

--------------------------------------------------------------------------------




Section 2.08    No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against any
Other Loan Party or any Finance Party shall be available against the
Administrative Agent or any other Finance Party in any suit or action brought by
the Administrative Agent or any other Finance Party to enforce any right, power
or benefit provided for by this Agreement other than a defense of payment in
full of the Guaranteed Obligations; provided that nothing herein shall prevent
the assertion by any Guarantor of any such claim by separate suit or compulsory
counterclaim. Nothing in this Agreement shall be construed as a waiver by any
Guarantor of any rights or claims which it may have against any Finance Party
hereunder or otherwise, but any recovery upon such rights and claims shall be
had from such Finance Party separately, it being the intent of this Agreement
that each Guarantor shall be unconditionally, absolutely and (subject, in the
case of Athene Life Re, to Section 2.01(d), and in the case of Athene Annuity
Re, to Section 2.01(e)) jointly and severally obligated to perform fully all its
obligations, covenants and agreements hereunder for the benefit of each Finance
Party.
ARTICLE III
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
Section 3.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 2.01(d), 2.01(e) and Section 2.06 above), each Guarantor
agrees that if a payment shall be made by any other Guarantor under this
Agreement, it shall indemnify such other Guarantor for the full amount of such
payment and such other Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment.
Section 3.02    Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 2.01(d), 2.01(e) and Section 2.06 above)
that, if a payment shall be made by any other Guarantor under this Agreement to
satisfy a claim of any Finance Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by any Guarantor as provided
in Section 3.01, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction the numerator of which shall be the net worth of
the Contributing Guarantor on the date that the obligation(s) supporting such
claim were incurred under this Agreement and the denominator of which shall be
the aggregate net worth of all the Guarantors on such date. Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
3.02 shall be subrogated to the rights of such Claiming Guarantor under Section
3.01 to the extent of such payment, in each case subject to the provisions of
Section 2.06.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 4.01    Representations and Warranties; Certain Agreements. Each
Guarantor hereby represents, warrants and covenants (except that, in the case of
clause (g) below, only AUSA hereby represents, warrants and covenants) as
follows:
(j)All representations and warranties contained in the Credit Agreement that
relate to such Guarantor and this Agreement are true and correct.
(k)Such Guarantor agrees to comply with each of the covenants contained in the
Credit Agreement that impose or purport to impose restrictions or obligations on
such Guarantor.
(l)Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement.


11

--------------------------------------------------------------------------------




(m)There are no conditions precedent to the effectiveness of this Agreement that
have not been satisfied or waived.
(n)Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated fully the
benefits and advantages which will be derived by it from execution of this
Agreement, and the Board of Directors (or persons performing similar functions
in case of a Guarantor which is not a corporation) of such Guarantor has decided
that a direct or an indirect benefit will accrue to such Guarantor by reason of
the execution of this Agreement.
(o)(i) This Agreement is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; and (ii) such Guarantor has received at least a
reasonably equivalent value in exchange for entering into this Agreement;
(p)(i) AUSA is Solvent on the date hereof and will not cease to be Solvent as a
result of entering into this Agreement; (ii) AUSA as of such date is not engaged
in a business or transaction, nor is it about to engage in a business or
transaction, for which any property remaining with AUSA constitutes an
unreasonably small amount of capital; and (iii) AUSA as of such date does not
intend to incur debts that will be beyond AUSA’s ability to pay as such debts
mature.
Section 4.02    Information. Each of the Guarantors assumes full responsibility
for being and keeping itself informed of the financial condition and assets of
the Other Loan Parties and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or any other Finance Party will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
Section 4.03    Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 2.06, each Guarantor hereby
subordinates in right of payment all indebtedness of any and all of the Other
Loan Parties owing to it, whether originally contracted with such Guarantor or
acquired by such Guarantor by assignment, transfer or otherwise, whether now
owed or hereafter arising, whether for principal, interest, fees, expenses or
otherwise, together with all renewals, extensions, increases or rearrangements
thereof, to the prior indefeasible payment in full in cash of the Guaranteed
Obligations, whether now owed or hereafter arising, whether for principal,
interest (including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), fees, expenses or otherwise, together with all renewals,
extensions, increases or rearrangements thereof. Notwithstanding the foregoing,
until such time as the Administrative Agent shall have exercised any remedy
pursuant to Section 8.02 of the Credit Agreement (or the principal amount of the
Loans shall have become automatically due and payable pursuant to the proviso
thereof), the Guarantors shall be permitted to make payments on any such
indebtedness so long as such indebtedness is otherwise permitted pursuant to the
Credit Agreement.


12

--------------------------------------------------------------------------------




ARTICLE V
SET-OFF
Section 5.01    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of any Event of Default under the Credit
Agreement, each Finance Party (and each of its Affiliates) is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of such rights being hereby expressly waived), to set off and
to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness at any time held or
owing by such Finance Party (including, without limitation, branches, agencies
or Affiliates of such Finance Party wherever located) to or for the credit or
account of any Guarantor against obligations and liabilities of such Guarantor
then due to the Finance Parties hereunder or under the other Loan Documents, and
any such set-off shall be deemed to have been made immediately upon the
occurrence of an Event of Default even though such charge is made or entered on
the books of such Finance Party subsequent thereto. Each Guarantor hereby agrees
that to the extent permitted by law any Person purchasing a participation in a
Loan or a Note whether or not acquired pursuant to the arrangements provided for
in Section 10.06 of the Credit Agreement, may exercise all rights of set-off
with respect to its participation interest as fully as if such Person were a
Finance Party.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Notices.
(q)Notices Generally. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to paragraph (b) below) electronic mail address
specified for notices: (i) in the case of any Guarantor, as specified for such
Person in or pursuant to Section 10.02 of the Credit Agreement; (ii) in the case
of the Administrative Agent or any Lender, as specified in or pursuant to
Section 10.02 of the Credit Agreement; or (iii) in the case of any party, at
such other address as shall be designated by such party in a notice to the
Administrative Agent and each other party hereto. Notices and other
communications hereunder sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).
(b)    Electronic Communications. Notices and other communications to the
Finance Parties hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Finance Party if such Finance Party has
notified the Administrative Agent that it is incapable of receiving notices by
electronic communication. The Administrative Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Section 6.02    Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Guarantors may assign
or transfer any of its interests and obligations without prior written consent
of the Administrative Agent (and any such purported assignment or transfer
without such consent shall be void). Upon the assignment by the Administrative
Agent or any Finance Party of all or any portion of its rights and obligations
under the Credit Agreement (including all or any portion of its Commitments and
the Loans owing to it) or any other Loan Document to any other Person permitted
under the Credit Agreement, such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such transferor or assignor
herein or otherwise.


13

--------------------------------------------------------------------------------




Section 6.03    No Waivers; Non-Exclusive Remedies. No failure or delay on the
part of the Administrative Agent or any other Finance Party to exercise, no
course of dealing with respect to, and no delay in exercising any right, power
or privilege under this Agreement or any other Loan Document, or other document
or agreement contemplated hereby or thereby shall operate as a waiver thereof
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided herein and in the
other Loan Documents are cumulative and are not exclusive of any other rights or
remedies provided by Law.
Section 6.04    Enforcement. The Finance Parties agree that this Agreement may
be enforced only by the action of the Administrative Agent (acting upon the
instructions of the Required Lenders if required under the Loan Documents) and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement; provided, however, that the foregoing shall
not prohibit (i) any Lender from exercising setoff rights in accordance with
Section 5.01 or (ii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Guarantors under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then in addition to the matters set forth in the
preceding proviso and subject to the Credit Agreement, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
Section 6.05    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Guarantor directly affected by such amendment or waiver (it being
understood that the addition or release of any Guarantor hereunder shall not
constitute an amendment or waiver affecting any Guarantor other than the
Guarantor so added or released) and the Administrative Agent (with the consent
of the Required Lenders or, to the extent required by Section 10.01 of the
Credit Agreement, such other portion of the Lenders as may be specified
therein).
Section 6.06    Governing Law; Submission to Jurisdiction.
(a)    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    SUBMISSION TO JURISDICTION. (i) EACH OF THE GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY FINANCE
PARTY OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE OTHER PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS.


14

--------------------------------------------------------------------------------




(ii) EACH OF THE PARTIES HERETO (OTHER THAN THE GUARANTORS) IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OF THE GUARANTORS IN ANY WAY
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN (x) THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF OR (y) THE COURTS OF THE JURISDICTION
OF INCORPORATION OR FORMATION OF THE APPLICABLE GUARANTOR AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. (iii) EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING REFERRED TO IN THIS
PARAGRAPH (b) SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. (i) EACH OF THE PARTIES HERETO (OTHER THAN THE
GUARANTORS) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)(i) OF THIS SECTION.
EACH OF THE PARTIES HERETO (OTHER THAN THE GUARANTORS) HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. (ii) EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)(ii) OF
THIS SECTION. EACH OF THE GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    Appointment of Process Agent. Each of AHL, AUSA and Athene Life Re hereby
irrevocably appoints Corporation Service Company, with an address on the date
hereof at 80 State Rd., Albany, New York, 12207, its authorized agent to accept
and acknowledge service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in this Section 6.06 and (ii)
Athene Annuity Re hereby irrevocably appoints C T Corporation System, with an
address on the date hereof at 111 8th Avenue, New York, New York 10011, its
authorized agent to receive service of any and all process which may be served
in any suit, action or proceeding of the nature referred to in this Section 6.06
and to forward such process to Athene Annuity Re. Corporation Service Company
and C T Corporation System each consent to process being served in any such
suit, action or proceeding upon Corporation Service Company or C T Corporation
System, respectively, in any manner or by the mailing of a copy thereof by
registered or certified mail, postage prepaid, return receipt requested, to the
Guarantor’s address referred to in Section 6.01, as the case may be. Each of the
Guarantors agrees that such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by Law, be taken and held to be
valid personal service upon and personal delivery to it. Nothing in this Section
6.06(e) shall affect the right of any Finance Party to serve process in any
manner permitted by Law or limit the right of any Finance Party to bring
proceedings against any Guarantor in the courts of any jurisdiction or
jurisdictions.




15

--------------------------------------------------------------------------------




Section 6.07    Limitation of Law; Severability.
(r)All rights, remedies and powers provided in this Agreement may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of Law, and all of the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of Law which may be controlling
and be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable Law.
(s)If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law: (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Administrative Agent and the other Finance
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.
Section 6.08    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective with respect to
each Guarantor when the Administrative Agent shall have received counterparts
hereof signed by itself and such Guarantor. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of an original
executed counterpart of this Agreement.
Section 6.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 6.10    Termination. This Agreement shall terminate and have no further
force or effect upon the Discharge of Finance Obligations.
Section 6.11    Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of the Credit Agreement, on the other hand, the Credit Agreement shall control.
Section 6.12    Effect of Amendment and Restatement. This Agreement amends and
restates in its entirety the Existing Guaranty but shall not constitute a
novation thereof. The Existing Guarantors hereby reaffirm their duties and
obligations under the Existing Guaranty to which they are a party. Each
reference to the Guaranty in the Credit Agreement shall be deemed to be a
reference to the Existing Guaranty as amended and restated hereby. Each
reference to the Guarantors in the Credit Agreement shall be deemed to include
the Guarantors party to this Agreement.
[Signature pages follow]




16

--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.




ATHENE HOLDING LTD.




By: __/s/ Frank R. Gillis____________________
Name: Frank R. Gillis
Title: Executive Vice President


ATHENE LIFE RE LTD.




By: _/s/ Adam Laing____________________
Name: Adam Laing
Title: Chief Financial Officer


ATHENE USA CORPORATION




By: __/s/ Erin Kuhl_______________________
Name: Erin Kuhl
Title: VP, Controller and Treasurer


ATHENE ANNUITY RE LTD.




By: __/s/ Natasha Scotland Courcy_________
Name: Natasha Scotland Courcy
Title: Secretary




Amended and Restated Guaranty Signature Page

--------------------------------------------------------------------------------

Exhibit 10.2


Agreed to and Accepted:
CITIBANK, N.A., as Administrative Agent and a Lender


By: ___/s/ Michael Vondriska______________
Name: Michael Vondriska
Title: Vice President




Amended and Restated Guaranty Signature Page